 rIn the Matter of RICHMOND HOME TELEPHONE COMPANYandLAURASTUCK, AN INDIVIDUALIn the Matter Of RICHMOND HOME TELEPHONE COMPANYandINDIANATELEPHONE WORKERS UNION, AFFILIATED WITH NATIONAL FEDERA-TION OF TELEPHONE WORKERSCases Nos. 11-C-1231 and 11-C 1261,respectively.DecidedAugust 26, 1946Mr. Clifford L. Hardy,for the Board.Mr. Denver C. Harlan,of Richmond, Ind., andMr. Fae W. Patrick,,of Indianapolis, Ind., for the respondent.Mr. R. 0. Waldkoetter,of Indianapolis, Ind.,11,1r.James Orr,ofMuncie, Ind., andMr. John M. Sandlin,of Richmond, Ind., for theUnion.Mrs. LauraStuck,of Richmond, Ind.,pro ae..Mr. Samuel M. Kaynard,of counsel to the Board.DECISIONANDORDEROn May 29, 1946, Trial Examiner Peter F. Ward issued his Inter-mediate Report in the above-entitled proceeding, finding that therespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found that,the respondent had not engaged in unfair labor practices in discharg-ing Ransom Stigleman and recommended that the complaint be dis-missed as to him and, further, found that the respondent had not dom-inated or interfered with the formation and administration of theTelephone Employees Association or contributed support thereto,recommending that the complaint, insofar as it alleges a violation ofSection 8 (2) of the Act, be dismissed.Thereafter, the respondentfiled exceptions to the Intermediate Report and a supporting brief;Laura Stuck filed a brief in support of the Intermediate Report.None of the parties requested oral argument before the Board atWashington, D. C., and no oral argument was had.70 N L. R.B.,No. 37.452 RICHMONDHOME TELEPHONECOMPANY453The Board has reviewed the rulings of the Trial Examiner made'atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and, to the extent consistent with the Decision and Orderherein, hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner, and finds merit in the respondent's exceptions.1.The Trial Examiner found that the respondent, by Superin-tendent Bishop's remarks to Blose, Snider, Stuck and Markley andby circulating among its employees certain anti-union memoranda,engaged in conduct violative of the Act.Blose and Snider were rankand file employees, and we agree with the Trial Examiner that Bishop'sremarks to them constituted interference, restraint, and coercion,within the meaning of Section 8 (1) of the Act.However, Stuck andMarkley were, like Bishop, supervisory employees, and, because ofthis common managerial relationship, conversations between themmust necessarily be viewed and interpreted differently from those be-tween rank and file employees and their supervisors.'Bishop ques-tioned Stuck and Markley as to their membership in the rank and fileunion meeting which she had attended.Stuck's reply, that she didnot think it was her duty to tell him more "than anybody else," pro-voked a remark by Bishop, which the Trial Examiner characterizedas a threat of economic reprisal against both rank and file employeesand supervisory personnel. Such a remark, if made to rank and fileemployees, would clearly be unlawful; but here it was made to a super-visory employee and there, is no showing that it was ever repeatedto rank and file employees.' Insofar as the remark may have beenalso directed against supervisory employees, and it is not entirely clearthat it was, we cannot say, on the basis of this record, that it amountedto more than a spontaneous statement of opinion, given by Bishop ina conversation between representatives of management, or that Stuckcould reasonably have believed that the remark reflected the viewsof top management.Under all the circumstances, we find, contraryto the Trial Examiner, that Bishop's remarks to Stuck and Markleywere not violative of the Act.Nor 'do we adopt the Trial Examiner's unfair labor practice findingwith respect to the circulation of the memoranda.These documentscontained no express or implied threat of economic reprisal and,standing alone, were privileged under the right of free speech.TheSeeMatter of B F Goodrich Company,64 N L. R B. 794.8 Stuck and Markley were then members of the Union, but, pursuant to a consentelection agreement, they were subsequently excluded, as supervisory employees,from thebargainingunit, and accordingly withdrew from membership8SeeMatterof Arnolt MotorCompany,68N. L. R. B. 868. 454DECISIONS'OF NATIONAL LABOR RELATIONS BOARDTrial Examiner found, however, that they acquired a "coercive char-acter" when viewed in the light of the respondent's other unfair laborpractices.Inasmuch as we are reversing herein most of the unfairlabor practice findings relied upon by the Trial Examiner, thereremains no substantial basis for concluding that the memoranda couldreasonably have had a coercive effect on the employees.2.The Trial Examiner found that Laura Stuck was discriminatorilydischarged in violation of Section 8 (3) of the Act.We do not agree.Although some of the reasons advanced by the respondent to justifyher discharge are not particularly convincing, the record as a wholeindicates that there was some dissatisfaction on the part of the re-spondent with respect,to Stuck's performance of duty as the chiefoperator and that -there was a clash of personalities and continuousfriction between Stuck and Bishop, which resulted in poor adminis-tration of the respondent's exchange.Moreover, we are not con-vinced that there is a direct causal connection between Stuck's unionactivity and her discharge.True, as mentioned above, she joinedthe Union at the inception of its organizing campaign and attendedits first meeting, but shortly thereafter she was excluded from thebargaining unit and, with the respondent's knowledge, she later re-signed from the Union. , No showing is made that she thereafterengaged in any union activity.Her discharge occurred several monthsafter her withdrawal from the Union and after the respondent hadconcluded an agreement with the Union covering the rank and fileemployees.Under the circumstances, we find, contrary to the TrialExaminer,that Stuck was discharged for reasons unrelated to herunion membership and activity, and we shall accordingly dismiss thecomplaint as to her.3.The Trial Examiner found that the discharge of Mallie Stiglemanwas violative of Section 8 (3) and (4) of the Act.' We disagree.Asset forth in the Intermediate Report, the Trial Examiner found, andwe agree, that both Mallie Stigleman and Ransom Stigleman, jointlyand individually, engaged in improper conduct warranting their dis-charge and that therefore the respondent was justified in dischargingRansom Stigleman. - At the hearing, the respondent defended MallieStigleman's discharge on the ground of her misconduct, but also gavean additional reason, viz, the fact that she had given false testimonyin the instant proceeding. It is apparent that the Trial Examinerwould have found that Mallie Stigleman had also been properlydischarged, but for the assignment of this additional reason, which,in his opinion, brought the discharge within the proscription of Sec-tion8 (4) of the Act.0 RICHMOND HOME TELEPHONECOMPANY455We have held, in theKramercase 4 and succeeding cases,,' that anemployer is prohibited under Section 8 (4) of the Act from dischargingan employee for filing charges with or testifying before the Board,even though they are false.However, in our opinion, the above-citedcases are not here controlling on the facts.The mere giving of testi-mony, whether true or false, does not clothe an employee with im-munity and place him beyond the orbit of appropriate disciplinaryaction by the employer for acts of misconduct and breaches of dutyoccurring during the course of employment.That Mallie Stigleman'sdischarge was, for all practical purposes, actually due to her miscon-duct in eavesdropping and engaging in union activity during workinghours,e apart from -the co-existent reason that she testified falselyagainst the respondent, is convincingly established by the fact, asfound by the Trial Examiner, that Ransom Stigleman was also dis-charged at about the same time for similar, and possibly less flagrant,acts of misconduct.Under the circumstances, we are not convincedthat the respondent viohlted the Act in discharging Mallie Stigleman,and we shall accordingly dismiss the complaint as to her.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Richmond Home TelephoneCompany, Richmond, Indiana, and its officers, agents, successors, andassigns shall:1.Cease and desist front :(a) Interrogating its employees in any manner concerning theirunion membership or activities;(b)Coercing its employees in the exercise of their right to.self-organization by threatening them with economic reprisal.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post at its exchange in Richmond, Indiana, copies of the noticeattached hereto marked Appendix "A."Copies of said notice, to befurnished by the Regional Director for the Eleventh Region, shall,after being duly signed by the respondent's representative, be postedby the respondent immediately upon receipt thereof, and maintainedby it for sixty (60) consecutive days thereafter, in conspicuous places,4Matter of The Kramer Company, etal, 29 N L. It. B. 921.SeeMatter of Northwestern Mutual Fire Association,46 N. L. It. B. 825;Matter ofBurnside Steel Foundry Company,69 N. L. It. B. 128." In this connection, it is observed that her separation notice stated that she was"discharged for misconduct in connection with work."r 456DECISIONS OF NATIONAL, LABOR RELATIONS BOARDincluding all places where notices to employees are customarily posted.Reasonable steps shall be taken by the respondent to insure that saidnotices are not altered, defaced, or covered by any other material;(b)Notify the Regional Director for the Eleventh Region in writ-ing, within ten (10) days from the date of this Order, what steps havebeen taken to comply herewith.IT Is FURTHER ORDERED that the complaint, insofar as it alleges thatthe respondent violated Section 8 (2) of the Act, and discriminatorilydischarged Laura Stuck, Mallie Stigleman, and Ransom Stiglemanrbe, and it hereby is, dismissed.MR. JOHN M. HOUSTON took no part in the consideration of theabove Decision and Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:We will not interrogate our employees in anymanner con-cerning their union membership or activities.We will not coerce our employees in the exercise of their rightsto self-organization by threatening them with economic reprisal.RICHMONDHOMETELEPHONE COMPANY,Employer.By--------------------- ---------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced or covered by any other material.INTERMEDIATE REPORTMr. Clifford L. Hardy,for the Board.Mr. Denver C. Harlan,of Richmond, Ind., andMr. Fae IV. Patrick,of Indian-apolis, Ind., for the respondent.Mr. R. 0. Waldkoetter,of Indianapolis, Ind.,Mr. Janes Orr,of Muncie, Ind.,andMr. John M. Sandhn,of Richmond, Ind., for the Union.Mrs. Laura Stuck,of Richmond, Ind.,pro se.STATEMENT OF THE CASEUpon an amendedcharge dulyfiled by LauraStuck,an individual,and upona charge duly filed by Indiana Telephone Workers Union,affiliated with NationalFederation of Telephone Workers,' herein called the Union, the National LaborRelations Board, herein called the Board,by its Regional Director for the1By an order of the Board dated March 4, 1946, the above numbered cases were dulyconsolidated for the purpose of hearing. RICHMONDHOME TELEPHONE COMPANY457Eleventh Region (Indianapolis, Indiana), issued its complaint dated March 7,1946, against Richmond Home Telephone Company, Richmond, Indiana, hereincalled the respondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce within the meaning ofSection 8 (1), (2), and (3) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the ActCopies of the complaint and.notices of hearing thereon were duly served upon the respondent, the Union andLaura Stuck, an individual.With respect to the unfair labor practices, the complaint, as amended subse-quent to a hearing herein, and prior to a reopened hearing, alleged in substance:(1) that the respondent, since on or about April 1, 1945, engaged in acts of inter-ference, restraint, and coercion against its employees, 2 (2) that since on or aboutOctober 1, 1945, the respondent has dominated and interfered, with the formationand administration of the Telephone Employees Association, herein called theAssociation, and contributed support thereto ; (3) that on or about October 9, 1945,the respondent discharged Laura Stuck, a chief operator, and since that date hasfailed and refused to reinstate her because of her activities on behalf of theUnion; (4) that, in violation of Section 8 (3) and (4) of the Act, the respondentdischarged Mallie Stigleman on April 8, 1946, and Ransom Stigleman on April 9,1946, because of their aid and assistance to Board agents and because either orboth of them testified at the first hearing herein, and since said date respondenthas refused to reinstate them because of their membership in and activity onbehalf of the Union;' and (5) that, by the acts described above, the respondentinterfered with, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.On or about March 25, 1946, the respondent filed its answer to the complaint,denying that it has engaged in the unfair labor practices alleged.Pursuant to notice a hearing was held at Richmond, Indiana, on March 27, 28and 29, 1946, before Peter F. Ward, the Trial Examiner duly designated by theChief Trial Examiner.On April 24, 1946, following a first hearing herein, counselfor the Board filed a motion to reopen the hearing and to amend the complaintwith the Chief Trial Examiner.The motion alleged that, subsequent to the afore-said hearing the respondent discharged two employees in violation of Section8 (3) and (4) of the Act, and moved that an order issue reopening the hearingand for amendment of the complaint.On April 26,1946, the Chief Trial Examinergranted counsel for the respondent until April 29, 1946, to file telegraphic objec-tions to the granting of said motion. Counsel for the respondent filed timelyobjections, which were denied by the Chief Trial Examiner.On May 1, 1946, theChief Trial Examiner issued his Order directing that the hearing be reopened;that the complaint be amended as prayed for ; and that the designation of theundersigned as Trial Examiner be continued.Pursuant to said Order a furtherhearing was held at Richmond, Indiana, on May 16, 1946.At both hearings theBoard and the respondent were represented by counsel and the Union was repre-sented by certain of its officers.Stuck appeared pro se.All parties participatedin the hearings.'Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence hearing upon the issues was afforded allparties.During the first hearing, the undersigned reserved ruling on the respond-ent's motion to strike certain testimony given by Board witnesses in connection2 Stated generally, these acts are alleged to consist of anti-union statements and threatsof discharge and demotion of employees who joined or assisted the Union.'The respondent's answer to the amended complaint denied that the Stiglemans weredischarged for Union activities and alleged that the discharges were for legitimatereasons.'While the record shows that copies of the pleadings were served on an officer of theAssociation, the Association did not intervene in the proceedings. 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith statements alleged to have been made by one Luther Thomas,deceased.Since the undersigned in his consideration of such testimony below makes nofinding adverse to the respondent based upon such testimony,the motion to strikeis denied.Oral argument by counsel for the Board and counsel for the respondent-was heard at the closeof thefirst hearing and included in the transcript of pro-ceedings.The parties were afforded an opportunity to file briefs with the under-signed and a brief was received on behalf of the respondent following the firsthearing.Upon the entirerecord inthe case andfrom his observationof the witnesses,the undersigned makes thefollowing :,FINDINGS OF FACT1.THE BUSINESS OF THERESPONDENTRespondent is an Indiana corporation with its principal place of business inRichmond, Indiana, where it furnishes telephone communication facilities.During the 12-month period preceding the date of the hearing, the respondentpurchased equipment, material, 'and supplies valued in excess of $50,000, 75 per-of which was shipped from points outside the State of Indiana,to Richmond.Respondent is the only operating telephone facility in Richmond, Indiana, andhandles long distance calls over the facilities of the Indiana Bell TelephoneCompany and of the American Telephone and Telegraph Company. The respond-ent in its answer admitted that it is engaged in interstate commerce, and theundersigned so finds.'II.THE ORGANIZATIONS INVOLVEDIndiana TelephoneWorkers Union, affiliated with National Federation ofTelephoneWorkers, and Telephone Employees Association, unaffiliated, arelabor organizations admitting to membership employees of the respondent.III.THEUNFAIR LABOR PRACTICESA. Interference, restraint, and coercionPrior to on or about April 1, 1945, there had been no organizational activityamong the respondent's employees.During April 1945,8 Luther Thomas, a non-supervisory employee of the respondent, induced the Union to undertake theorganization of respondent's exchange employees.On April 28 the Union- helda meeting at the City Hall in Richmond. Thereafter, Fred Bishop, the respond-ent's superintendent of equipment, engaged in conversations with respondent'semployees relative to their becoming or remaining members of the Union.During the organizational campaign, Bishop talked to Earl C. Blose, a switch-man who had been employed approximately 18 years, and asked him if he knewthat the Union was being organized.He also asked Blose why he had joined it.Blose replied in substance that he"had joined the Union because of differences inwages paid and because the respondent brought in new employees withoutexperience and paid them more than those who had been employed for a longtime.Bishop then asked Blose why he had not come to him in advance, and if heknew that the respondent and Harry D. Lontz, president of the respondent, "didn'tthink much of unions."Blose replied that until that time he had not thoughtmuch of unions "but it got to the place where there had to be something done."During the hearing, despite the admission in its answer, the respondent moved todismiss the complaint on the grounds that it is not engaged in commerce within themeaning ofthe Act.The undersigned denied the motion6Unless otherwise indicated, all events referred to herein occurred in 1945. RICHMOND HOME TELEPHONE COMPANY459Bishop then requested Blose to talk to the employees in an attempt to changetheirminds on the Union and to form a company union. Blose replied thathe would not do that, as organization had gone too for and practically every-body had joined the Union!During May, Bishop talked to Leonard S. Snider, an employee who had beenemployed from about January 5, 1944, to February 17, 1946.During the con-versation, in Bishop's office, Bishop discussed the Union generally with Snider,and stated that those employees who were responsible for the Union "wouldbe removed eventually, and the Union broken up, and those who were non-members would be taken care of and those who were Union members wouldbe left out."During this same conversation, Bishop spoke of a "company"union and stated in substance that if the employees would rather have a com-pany union than an outside organization "they should come to him and askhim.The company was not obliged to come (sic) to them and ask them if theywanted a company union."'Also during the Union drive, Bishop talked with Paul Markley, the chiefswitchman, who, prior to a consent election referred to below, was a memberof the Union, and asked him whether he knew of any reason why the employeeswere joining the Union.He also asked Markley whether he had joined theUnion.9On April 28, Laura Stuck, the chief operator, whose discriminatory dischargeis discussed below, attended a union meeting at the City Hall.On April 30,Bishop called her to his office and asked why he was not told of the union meet-ing.When Stuck stated that she did not think it was her duty to tell him anymore"than anybody else"Bishop replied :You have gone about it the wrong way, * * * There isn't anyone herewho has the right to organiz(,- a union against the company.There's notone who has been refused anything, * * * It is going to be just toobad for some of your (sic) older employees, the attitude you are takingabout the Union.10On or about May 4, Frank I. Braffett, the assistant to the president, addresseda "memo" to'Bishop and Verl Van Nuys" in which he stated that since hearing ofthe effort to organize the employees, he felt that if certain facts were called totheir attention"they might hesitate to give up their independence as free people"and then proceeded with a discussion of the history of the respondent company,calling attention to improvements in working conditions and the fact that 2weeks' vacation with pay was now given instead of 1 week ; that an expensive'air conditiong system had been installed ; that a modern type rest room had been7This finding is based on the credited testimony of Blose.Bishop testified before Blose.He was asked whether he had had a conversation with Blose during April and May con-cerning unions and replied that he did not recall having had such a conversation, butstated that he would not say that he did not have such a conversation.From the aboveand the record,the undersigned is convinced that the conversation occurred substantiallyas found above.8This finding is based on the credited and uncontradicted testimony of Snider.WhileBishop was called as a witness subsequent to Snider's testimony, he was not questionedconcerning it and such testimony was not otherwise denied8This finding is based on Markley's credited testimony.Bishop stated that he remem-bered that unions were discussed between the two and testified :I just really don't remember enough about it to make sure of what I did say to himor what he said to me10This finding is based on the credited testimony of StuckBishop admitted that unionswere talked about between him and Stuck on this occasion.He did not deny having madethe above statements.11Van Nuys was superintendent in charge of all operations outside the exchange. 460DECISIONSOF NATIONALLABOR RELATIONS BOARDinstalled for the operators and that the company paid for Christmas partiesarranged by different departments and had sponsored a team in the IndustrialBowling LeagueAttention was called to group life insurance that was availableand that a plan for health insurance and hospitalization would be presentedbefore long.After calling attention to the increase in respondent's taxes from1935 to 1945, the memo added : "I feel that the Union organizer often tells onlyhalf the story and leaves his hearers with a false impression * * ' "On May 17, Braffett sent a second "memo" to Bishop and Van Nuys, dealinggenerally with the respondent's efforts to procure wage increases through actionbefore the War Labor Board. The memorandum stated in part:Naturally we would prefer to deal with our employees personally, who canalways talk to us individually or in groups, rather than through a union,whose officials primarily are concerned with your monthly daces.Grantinghowever, that such an organization might be of some advantage in a largecorporation such as General Motors or Bell Telephone Co. where personalrecognition and merit is sometimes lost in the shuffleI sincerely believeour employees will be better off in the long runif they maintain their inde-pendence."[Italics supplied.]On June 27, respondent and the Union entered into an agreement for a consentelection ; on July 10 an election was held, with the following results ; 52 employeesvoted for the Union, 4 voted against the Union, and 4 did not vote.On September17, 1945, respondent and the Union entered into a collective bargaining contract.ConclusionsIt is clear from the foregoing summary of the evidence and from the record asa whole, and the undersigned finds, that with the inception of union activitiesamong its employees, the respondent embarked upon a planned course of conductcalculated to discourage membership in the Union and to instill in the employeesa fear of economic reprisal in the event of their continued affiliation therewith.Itwas admitted that the respondent's officials were opposed to any outsideunion., In April and May, (luring the Union's organizational campaign, Super-intendent Bishop tried to persuade Blose to initiate a company union, and he toldSnider, in effect, that union adherents would lose their jobs while non-memberswould be favored by the respondent.Bishop also questioned the chief switchmanas to his union affiliation and gave voice to the respondent's intention to' punishemployees who might persist in their activities on behalf of the Union by tellingthe chief operator that it was going to be "too bad" for union adherents.Duringthe same period, Braffett, the assistant to the president, added his personal dis-approval of the Union by causing to be distributed among the employees two cir-culars which clearly disparaged the Union and tended to restrain the employeesfrom joining the Union by the repeated assertion that membership therein meantloss of freedom.The respondent does not contend, nor does it appear in the record, that any ofthe above-mentioned conversations between Bishop and the two supervisors,Chief Switchman Markley and Chief Operator Stuck, were motivated by a desireto preserve the respondent's neutrality concerning the Union's organizationalactivities.Bishop learned of Markley's union membership by a point-blankinquiry ; he also knew of Stuck's membership, for lie criticized her for attending12 The respondent admits that the May 4 memorandum was mimeographedand circu.lated amongthe employees.As to the circulation of the May 17 memorandum the recordis less clear:however, Blose testified that he had received a copy of it.Under thestances disclosedby the record, the undersignedis convincedand finds that bothdocumentswere circulatedamong the employees. IICHMOND HOME TELEPHONE COMPANY461the first union meeting without keeping Bishop informed.He did not contradictStuck's testimony that no management representative ever instructed her as tohow to conduct herself towards the Union because of her position as a supervisor.'t'hat his threats were intended for rank and file employees also, and not only forthe supervisors, is shown by his reference to "older employees" when speakingto Stuck.Under these circumstances, Bishop's remarks cannot be consideredmere expressions of opinion among management representatives.During the hearing and on oral argument, the respondent contended that thememoranda circulated among the employees on May 4 and May 7 contain a mereexpression of opinion on the part of Braffett and are therefore protected underthe constitutional guarantee of free speech.The undersigned does not determinewhether the memoranda, standing alone, constitute interference, restraint, andcoercion within the meaning of Section 8 (1) of the Act, but does find that theyconstitute an inseparable part of the respondent's coercive course of conductengaged in prior to the agreement for a consent election, and, when viewed inconjunction with the other facts completing a pattern of coercive conduct, asfound above, the memoranda acquire a coercive character in the eyes of theemployees.Upon the basis of the entire record. the undersigned concludes and finds that,by the totality of its conduct in discouraging and warning its employeesagainstaffiliation with or activities on behalf of the Union, in questioning them as totheir union affiliation, in threatening its employees with economic reprisals inthe event of their continued adherence to the Union, and in distributing circularsdisparaging the Union and publicizing the respondent's opposition thereto, therespondent interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.B. The discriminatory discharge of Laura Stuck(a)Events leading up to the dischargeStuck was employed by the respondent in April 1926 and assigned to workas an operator in the Long Distance Department. She was later promoted tothe position of supervisor, then to that of an instructor and during July 1936was promoted to the position of chief operator.During all the time she workedas chief operator she was under the supervision of Bishop. She joined the Unionon or about April 28, 1945, and attended one or two union meetings thereafter.As set forth in Section III, A, above, Bishop called her to his office, 2 dayslater, on April 30, and asked why she had not told him of the union meetingand informedher, in effect, that the employees were organizing the Union inthe "wrong" way.He ended the interview with a statement that "it is goingto be just too bad for some of your (sic) older employees, the attitude you aretaking about the Union."The record discloses, without dispute, that during the organizational activi-ties ofthe Union, neither Bishop nor any other company official gave Stuckany instructionsas to how she should conduct herself toward the Union becauseof her positionas a supervisor.The consent election agreement entered into between the respondent and theUnion, on June 27, and approved by the Board'sRegionalDirector,excludedStuck and Chief Switchman Markley from the appropriate bargaining unit assupervisory employees.Prior to October 9, Bishop informed Stuck that he had talked with ChiefSwitchman Markley and found out what rate of pay he wantedand asked Stuckwhat rate of pay she would be satisfied with. Stuck replied that she wanted $180a month "straight time," which would have resulted in a weeklyincreaseof $1.04in herpay.On October9,Bishop called Stuck to his office and discharged her. 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDiAccording to Stuck's testimony, their conversation on that occasion included thefollowing :Q.What did he say and what did you say?A. He asked me about a case that had been taken up before regarding anoperator, if I had known anything more about it, if I had found out anythingmore about it, and I told him "no", and he said"Well, I guess you and I hadbetter get this over with," and he reached down in a drawer and got somepapers and put them on his desk, and I said "What is that", and he said"This is what the company is doing for you. They are giving you a checkfor the amount of two hundred and some dollars and a sixty days' notice."Q.What did you say?A. I said `.You carried out your threat, didn't you?"Q.What did he say about that?A. He said "What is that"-? and I said "Well, you said `It is going to betoo bad for some of you older employees, the attitude you are taking aboutthe union' ", and he said "Well, I knew it had to come."Q. Is that all the conversation?A. That is all he said. I said "I think you must have lied to Mr. Lontzabout me," and he said, "That had nothing to do with it, nothing whatever.It was decided by a five man board. They investigated it elsewhere."Q.Was that all the conversation?A. Yes. I said. "I am not accepting the check, however."Q During this nine years as chief operator in which Mr. Bishop was yourimmediate superior, did you ever have him criticize you or the quality of yourwork?A. No."(b)Contentions and testimony of respondent as to the dischargeRespondent, in support of its contention that Stuck was discharged for causeand not because of her union activity, contends in substance and effect (1) thatfor a considerable time prior to her discharge Stuck permitted long distancecalls to be delayed and accumulated for the purpose of forcing the respondentto pay her on a "straight time" basis and to remove her from under the supervi-sion of Bishop; (2) that she showed favoritism; (3) that, contrary to the rulesof the respondent, she permitted favored operators to prefer and serve certainof tDe respondent's subscribers out of turn when it came to putting through longdistance calls; (4) that she permitted and ordered operators to listen in onprivate conversations of Superintendent Bishop; and, (5) that she permittedfavored operators to "dead-beads 14 long distance calls and thereby deprived therespondent of fees properly due for such service.As,.to contention (1),it is clear from the record that the respondent, likeother telephone companies in the country, suffered from wartime shortages ofequipment and experienced personnel.Respondent's witnesses so testified,"isBishop denied that Stuck made any reference to threats during the conversation andfurther testified that he did not "remember" that she had accused him of having lied toLontz concerning her.Otherwise the above conversation was not contradicted by Bishop.It is undisputed that Stuck refused to accept the check for more than $200 offered to herat the time of her discharge. In view of the above and the record the undersigned isconvinced that Stuck made the statements set forth above as to her reason for refusing thecheck so offered, and since Bishop, at no time, denied making the threats in the firstinstance, the undersigned credits Stuck's testimony above set forth.14 Permitting calls to be made by employees without charge.15Chief Operator Sheffer testified : "That (wartime shortages) was standard everywhereover the United States." She contended, however,that there were times when, by properarrangement of schedules,delays could be avoided. RICHMOND HOME TELEPHONE COMPANY463and counsel for respondent in oral argument before the undersigned admittedsuch was the fact. In support of this contention, respondent claims, as ChiefOperator Sheffer testified, that several months before her discharge, Stuck hadstated "there will be no services until I get what I want," and that "she wanteda direct contract from the company."The evidence discloses, however, thatwhen Bishop called Stuck's attention to customers' complaints concerning delays,she replied that the delays were due to a lack of experienced operators, withoutwhom it was impossible to give satisfactory service.Although in 1944 Stuckhad voiced a preference for a monthly salary, there is no evidence that she everdemanded such payment until the time shortly before her discharge when Bishopasked her what she expected in the way of wages. This took place after Bishophad consulted Chief Switchman Markley as to his wage desires. There is nocredible evidence that Stuck ever demanded that she be removed from thesupervision of Bishop.In support of its assertion that Stuck was responsible for the large numberof uncompleted or delayed calls, respondent offered testimony to the effect that,subsequent to Stuck's discharge, completed calls increased by a large percentage,or roughly from 1250 to 1700 per day, which increase, it contended, was duesolely to the fact that Stuck was no longer in charge of the Toll Room. Therecord also contains uncontradicted testimony that new positions were addedto the exchange equipment 2 or 3 days before Stuck's discharge. In addition,Sheffer,who was promoted to chief operator after October 9, admitted thatnew positions were installed after the discharge and Bishop further admittedthat several experienced toll operators were added to the staff following October9.Considering the foregoing testimony, the overburdened condition of telephonefacilities generally due to wartune conditions during the period of these events,and the admitted fact that at no time prior to the discharge did the respondenttellStuck that she was to blame for the delays in service, the undersignedfinds that Stuck was not responsible for the delays and that the wartime delayswere advanced by the respondent as a pretext to cover its real motive for herdischarge.This contention is without merit.As to contention(2), the record discloses that,Louise Young and RuthGenderon 16 were formerly employed by the respondent as operators.Neitherof them has been employed since on or about October or November 1944. Therecord further discloses that during her employment, Young was ill muchof the time and was frequently off duty ; that during the fall of 1944, whileboth Young and Stuck were ill at home, some 4 or 5 operators informed man-agement that if Young were permitted to return to work they would quit.WhenStuck returned' to work early in December, 1944, Bishop told her that some ofthe girls had threatened to quit if Young were permitted to return. Stuckadmitted that upon her return, even after Bishop had informed her of thegirls' complaint, she tried to have Young recalled.She abandoned her effort,however, and Young never returned.Many of the respondent's witnesses and much of the testimony offeredby the respondent referred to alleged favoritism shown by Stuck for Youngand Genderon.The record shows that such investigation as was made byBishop in connection with this complaint was made in 1944 or early in 1945.There was no evidence that Bishop considered that the investigation againstStuck warranted any criticism or that any was given. The-undersigned findsitunnecessary to determine whether Stuck in fact showed any favoritismtoward either Young or Genderon for the reason that the conduct, if in fact it"Sometimes in the testimony referred to as Ruth Newhouse. 464DECISIONSOF NATIONALLABOR RELATIONS BOARD,occurred, was so remote in time, that it could not, under the circumstancesshown to exist herein, have been either the reason or one of the reasons forthe discharge of StuckThe resurrection of this remote complaint merely em-phasizes the lack of a better reason for the dischargeThis contention' is without merit.As tocontention(3),which also has to do with Young and Genderon andlikewise goes back to 1944, some 10 months before Stuck's discharge, the recorddiscloses that certain subscribers of the respondent, among whom was oneGilbert, a banker, who is the son-in-law of Braffett, the assistant to the presi-dent, received preferred service.This contention like the foregoing one hasto do with events that happened a long time before the discharge and is thustoo remote to have been the reason or one of the reasons for the discharge. Thefact that such reason was advanced under the circumstances shown to existherein, further indicates respondent's lack of a justifiable reason for the discharge.This contention is without merit.As to contention(4), the respondent sought to support its position in thisconnection by the testimony of one Barbara Essenmacher, who testified, insubstance, that Stuck on one occasion, when sitting next to her at the boardwhen she had a call for Bishop, asked her to listen to Bishop's conversation,which Essenmacher testified she refused to do.She further testified thatthereafter Stuck talked to Mrs. Bricker, another operator, following whichthe latter came and sat down next to Essenmacher and demanded that Essen-macher.listen to Bishop's telephone conversation, which Essenmacher testifiedshe did not do. Stuck denied that she ever told any operator to listen in onBishop's calls.The record discloses that Essenmacher was first employed in October 1944 andworked until on or about-June 28, 1945; that shortly prior to the first of Julyshe requested a vacation, which request she discussed with Bishop who referredher to Stuck. Stuck refused to grant her a vacation at that time and informedher that if she insisted on the vacation she would have to make up her mindwhether she wanted to retain her job or go on the vacationEssenmacherelected to quit and left her job on June 28. Essenmacher was rehired on Octo-ber 1, 1945, and thus at the time of the hearing had been employed some 14 to15 months as a telephone operator. Essenmacher did not impress the under-signed as a credible witness.Her testimony disclosed a resentment towardStuck because of the latter's refusal to grant her a vacation after she had beenemployed less than 9 months. Stuck, on the other hand, impressed the under-signed as a thoroughly credible witness.Her 20 years of service with therespondent, 9 years of which she served as Chief Operator, -indicates to theundersigned first, that she would not be disposed to eavesdrop on her superior,and second, that if she did determine to do so she was too intelligent to requesta comparatively new operator to do the eavesdropping.Moreover, Bishop testi-fied that Essenmacher's testimony given at the hearing was the first time he hadheard of the alleged request.Stuck's denial is therefore creditedThis contention is without meritContention(5), which also pertains to Young and Genderon, refers to a timeso remote from the date of Stuck's discharge that the undersigned does notbelieve that the events, even if they occurred as claimed by the respondent,,constituted one of the reasons for the discharge.In this connetion Sheffer testified that employees were permuted to, on occa-sion,make "dead-head" calls; that they were not allowed to call from Center-ville (Indiana), which was Young's home, to Connorsville (Indiana), throughRichmond, but could "dead-head" calls from Centerville to Richmond. Sheffer RICHMOND HOME TELEPHONE COMPANY465further testified that Young and Genderon were not the only employees thatever "dead-headed" a call out of Richmond and "that it is a common practiceto' `dead-head'. independent (company) calls." It is clear from the above andthe record that respondent's position in this connection, as in the precedingcontentions, was taken in an effort to justify the discharge.This contention is without merit.(c)Conclusions as to the dischargeThe record affirmatively discloses that Stuck had been a satisfactory employeefor almost 20 years, advancing progressively to positions of higher pay andgreater responsibility until, in 1936, she was promoted to chief operator, in whichcapacity she carried a burden of responsibility throughout the period of wartimestresses.With respect to Stuck's union activities, the record discloses that the respond-ent was opposed to them and told her so ; indeed, as early as April 30, Bishopthreatened her with the discharge which eventually materialized when he toldher it "was going to be too bad" for union adherents.As to the reasons for the discharge, advanced by the respondent at the hear-ing, not only are they extremely trivial and unconvincing, but, because of theirextreme remoteness in point of time, they indicate an attempt to confuse theissue and to conceal the real motive which prompted the discharge. It is signifi-cant that the respondent at no time found fault with, or personallycriticized,Stuck for any of her alleged shortcomings, nor did Braffett, Bishop, or anyother witness either testify or contend that Stuck was ever criticized or repri-manded for any of the alleged improper acts or conduct.While it is true that on September 25 Stuck resigned her union membership andthe respondent was aware of this fact at the time of the discharge, it must beborne in mind that her resignation does not necessarily indicate a loss of interestin union affairs or abandonment of the principle of collective bargaining by thechief operator on her own behalf.Knowing that Stuck's resignation gave no assurance of future compliance withthe respondent's point of view in union matters, the respondent had reason toexpect, and it did expect, that Stuck, would remain sympathetic towards theUnion.Accordingly, relying upon Stuck's apparent divorcement from the remain-ing employees, the respondent discharged her in order to rid itself of a unionsympathizer.This conclusion is further buttressed by the fact that followingthe discharge, according to the uncontradicted and credited testimony of Markley,the chief switchman who had resigned from. the Union under circumstancesidentical to those of Stuck, Bishop told Markley to "watch [his] step for [his]own benefit."In arriving at this conclusion, the undersigned has considered the fact thatStuck was discharged shortly after she requested an increase in pay, and thatsuch demand could have provoked her dismissal.However, no contention what-ever is made that the question of wages was a factor in the respondent's decision.Rather, it is clear that Stuck requested a raise only in response to Bishop'sinquiry as to her desire in the matter, and that the respondent had, a day or twopreviously, granted a wage increase to Chief Switchman Markley, whose positionwas similar to Stuck's.Similarly, due consideration has been given the fact that Stuck was a super-visory employee and that the respondent's right to protect its neutrality withrespect to its employees' union affairs might be placed in issue. It does notappear that Stuck at any time, either before or after her resignation from the 466DECISIONS OF NATIONAL LABOR RELATIONS i BOARDUnion, sought to influence her subordinates in their choice of a bargaining repre-sentative.Aside from what effect her mere membership in the U*iion mighthave had upon the thinking of her subordinates, the record is barren of anyother evidence of activity on her part which might be said to have compromised,or tended to compromise, the respondent's neutrality.17 It is of equal significancethat neither at the time of the discharge nor at the hearing did the respondentcontend that it acted to protect its neutrality." Indeed, Superintendent Bishopadmitted that he never instructed Stuck as to how she should comport herselfwith respect to the Union's organizational activities.Under these circum-stances, Stuck's supervisory status has no bearing upon the determination ofthe respondent's real motive in discharging her.Upon the basis of the entire record the undersigned is convinced and finds thatthe respondent discharged Laura Stuck on October 9, 1945, and thereafter refusedto reinstate her to her former or equivalent position, because of her prior mem-bership in, and continued sympathy for, the Union, and thereby interfered with,restrained, and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.C. The alleged domination and interference with the formation and administrationof the AssociationLuther Thomas was employed by the respondent as a cable splicer and switch-man.On or about April 1945, he got in touch with certain officers of the Unionand induced them to undertake the organization of the telephone exchange em-ployees of the respondent.Thomas continued active on behalf of the Union until after the consent electionhad been held and the Union was designated as bargaining agent.When thetime came for the selection of officials for the local, Thomas became a candidatefor the office of steward.He was unsuccessful in his effort and was defeated atthe election.As a result of his defeat for union office Thomas "got mad," with-drew from the Union, and started, "a competing union."On or about August 14, Thomas suggested to employee Blose that the latterdrop out of the Union "and join a union that he was going to start."WhenBlose said that Thomas' proposed union would never get any place, Thomasreplied that he, "was talking with authority" and if Blose did not leave theUnion then he "might not have a chance later." Subsequently Thomas informedBlose that he had organized his "union."During the latter part of October 1945, Bishop interviewed, and subsequentlyhired, Norma Atkins, an experienced toll operator. She was required to takea physical examination before taking over her position.On the night beforeshe went to work Thomas called at her home and stated that Bishop had senthim."In order to get rid of him," Atkins signed an Association applicationcard after Thomas had spent some 2 hours or more soliciting her membership.Atkins testified that she did not thereafter inquire of Bishop whether or not hehad sent Thomas to see her.Sara Meyers, who had formerly been employed as an operator and had quit,her job during 1944, was rehired in October 1945. Shortly after she returned towork, she hada conversation with Thomas,concerning which she testified itsfollows :17 SeeMatter of 'dlimax Engineering Company, Division of GeneralFinance Corporation,66 N L it. B. 1359.18 SeeMatter of S W. Watkins &Sons,53 N. L. it. B. 235. RICHMOND HOME TELEPHONE COMPANY467A. He told me that he was forming a union of his own, backed by the Com-pany and if I joined this union that in September 1946 when the contractwas to be renewed that I would have a better standing with the Company.Q.Was that all of the conversation?A. It was quite a bit more, but I don't remember that.Q. Did you sign a card?A. Yes, I did, to keep him from calling me.During October 1945, following a grievance committee conference with manage-ment concerning a minor matter, Bishop complained to the union representativesthat Mallie Stigleman was causing too much confusion among the operators byengaging in union activities on respondent's property and time.WhereuponJohn M. Sandlin, chief steward for the Union, stated "that it was not Mrs.Stigleman that was keeping the operators confused ; it was Mr. Thomas callingthem up at all hours during the day and night, on duty and off duty, to get themtowithdraw out of the Union."According to Sandlin's uncontradicted andcredited testimony, Bishop then said :Well, I will make a bargain with you. If you stop Mrs. Stigleman 18 fromher Union activity on the company time, I will stop Mr. Thomas.Sandlin further testified, without contradiction, that he then asked Bishop, "Ifthe company has nothing to do with Mr. Thomas' activity, how can you stophim?", but that Bishop "ignored" this query.At a subsequent grievance meeting between representatives of managementand the Union, and after the grievance issue had been discussed, Bishop againcomplained of Stigieman's activity during working hours and accused Sandlinof not doing anything to stop her activity. Bishop was then informed thatThomas was using President Lontz' name in connection with his organizationplans.Bishop thereupon said:Iwill stop that, I will go better than that ; I will have someone higher upthan me stop him.Under date of November 12, 1945, Bishop wrote Thomas as follows:Word has come to me that you are in talking to the different employees thatyou are using some of the names of the officials of the company in doing so.In some cases referring to the company as such.Whether within or without the building you must refrain from this at alltimes.Other activities without the building you must absolutely not impli-cate the company or any individual official.Please don't let anything be saidthat we will be compelled to mention this again.(Signed)FRED BISHOP.Shortly prior to March 3, 1946, Thomas died.Under date of March 3 a Mrs.Jennie I. Borton wrote the respondent and stated that she was sending, underseparate cover, Thomas' telephone and some union literature.She also wrote:I do not feel it is my duty to destroy. Although Mr. Thomas ask me todestroy all the material pertaining to the union, I am leaving that part ofit to you.Braffett testified that the correspondent had received the box referred to byMrs. Borton and that it contained some Association authorization cards.Coun-iy The record conclusivelydisclosesthat at thattime Mrs Stigleman was very active insolicitingmembership and in collectingdueson behalf of the Unionon the respondent'sproperty, both during and out of workinghours.This activitywas admittedly donecontrary to the terms of the contract between the Unionand the respondent.712344--47-vol. 70-31 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDsel for the respondent, disclaiming any interest in the cards, proposed to deliverthem to the Board's attorney or to the Examiner. Since they were not markedfor identification or offered as exhibits, the Examiner did not accept the offer.The cards were then turned over by counsel for the respondent to BarbaraEssenmacher, who had testified that she is secretary of the Association.Counsel for the Board contends in substance that Superintendent Bishop'sattempts to induce employees Blose and Snider to undertake the formation of acompany union, Thomas' knowledge of Atkins' employment in advance of herreporting for work, Bishop's failure publicly to disavow Thomas' representationsof management support, and his' offer to "settle" with the Union by curtailingThomas' activities, prove that the respondent violated Section 8 (2) of the Act.It is true that the respondent was opposed to the organization of its em-ployees by an outside union, and that, prior to the consent election, it suggestedto the employees, the formation of a company union. It is equally clear, asevidenced by the subsequent discriminatory discharge of the chief operator, thatthe respondent maintained a continued attitude of opposition to the Union afterits certification as the statutory representative of the employees.There is, how-ever, no persuasive evidence in the record to support a finding that the respondentauthorized Thomas in- his efforts to organize the Association or assisted him inany way in its formation or support.Originally Thomas was very active on behalf of the Union and abandoned it toform a competing organization only because of resentment in not being electedshop steward.There is no contention that Thomas was in fact a supervisoryemployee or that any employees might reasonably have believed him to be arepresentative of management. Indeed, it was Thomas who first approachedthe Union's representatives and requested that they organize the respondent'semployees.,The mere fact that Thomas' activities were aimed at a goal alsosought by the respondent, does not warrant the inference that the two acted inconcert.The undersigned sees no reason in the record to discredit the unimpeachedtestimony of Braffett as to how the card records of the Association came intothe respondent's possession.Thomas' knowledge of Atkins' employment beforeshe assumed her duties might have been obtained from a number of sourcesother than the management. Any suspicion that arises from other details inthe record, such as Bishop's offer to control Thomas and the fact that he per-sonally typed the November 12 letter of admonition to Thomas instead of havinghis secretary do so, seems to be offset by the respondent's conduct in negotiatingand executing a collective bargaining agreement with the Union and, accordingto the Board's witnesses, living up to its terms.Considering the entire record,, the undersigned finds that the evidence doesnot support a finding that the respondent dominated and interfered with theformation or administration of the Association, or in any way assisted it orcontributed support thereto.Accordingly, the undersigned will recommend thatthe complaint, insofar as it alleges a violation of Section 8 (2) of the Act, bedismissed.D. The discharge of Mallie Stigleman and Ransom Stigleman1.Mallie StiglemanThe complaint, as amended, alleges that the respondent, on April 8, 1946,discharged Mallie Stigleman and on April 9, 1946, discharged Ransom Stiglemanbecause either or both of them gave testimony under the Act ; gave informationto and otherwise assisted Board agents in the investigation of charges herein ;and because of their membership in and activities on behalf of the Union. RICHMOND HOME TELEPHONE COMPANY'469(a)Events leading up to the dischargeMall'ie Stigleman,the wife of Ransom S(igleman, was hired as a cleaner andmatron on March 22, 1943. She joined the Union and became active on its behalf.She was called as a witness for the Board in the instant case and testified onMarch 27 and 28, 1946 Following the first hearing herein, and on April 8, 1946,she was discharged by the respondent. Seveial weeks after the discharge shewas given a Separation Report which stated that she was "discharged for mis-conduct in connection with work."(b) Contentions of respondent and its witnesses as to the dischargeThe respondent contends in substance: (1) that from her testimony given atthe hearing herein it learned that Mallie Stigleman had for some time past andon many occasions made it a practice of eavesdropping upon conversations betweenrespondent's officials by secreting herself in the basement of respondent's buildingunder the office of the president and under the office of the assistant to thepresident and listening to or attempting to listen to the private conversations ofsuch officers; (2) that in violation of the contract between the Union and therespondent, she engaged in union activities during working hours; and (3) thatshe testified falsely at said hearing.As to the first contention,Mrs. Stigleman testified that she listened to conversa-tions between Bishop and Lontz, under the latter's office; that she listened toconversations under Braffett's office on different occasions, including a timewhen respondent's officials were conferring with its counsel in connection with theinstant case, and on a further occasion when respondent's officials were con-ferring with a Field Examiner for the Board. The record discloses that prior toher testimony in the first hearing herein the respondent had no knowledge ofMrs. Stigleman's practice of eavesdropping on its officials.Mrs. Stigleman testified that she heard the conversations abo^'e referred to withthe aid of a rubber tube which she had inserted in a "T" joint through whichcertain wires or cables passed from the basement through the floor and into theoffices above.She stated further that other than the rubber tube and the "T"joint she had used no amplifying machinery of any kind. On the basis of thetestimony of four disinterested witnesses introduced by the respondent whotested the apparatus, and after visiting and viewing the premises, the undersignedis convinced and finds that it would be utterly impossible for Mrs. Stigleman orany other person to have heard a conversation between Lontz and Bishop onOctober 9, in the manner and with the aid of the apparatus as testified to by her, inview of which the undersigned rejects Mrs Stigleman's testimony wherein shetestified that she overheard a conversation between Lontz and Bishop on October9, and wherein she testified to having heard other conversations of respondentsofficials in a like manner and with the aid of such apparatus.Since the undersigned' does not credit Mrs Stigleman's testimony as to themanner and means by which she claims to have heard the alleged conversationsrelated by her, he makes no findings adverse to the respondent, upon the basis ofany of her testimony.This contention has meritAs to the second contention,the record discloses that the Union and the re-spondent executed a collective bargaining agreement under date of September17, 1945, which provided,inter aha,that there should be no union activity duringworking hours.Mrs. Stigleman in her testimony admitted having engaged insuch activity in violation of the contract.The evidence discloses that on twoseparate occasions the respondent's officials complained of her activities to the 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion's grievance committee and were advised that such activity would be dis-continued.While the respondent was aware of Mrs. Stigleman's activity andcomplained thereof,itneither discharged nor personally warned her at thattime.The respondent was justified in considering suchactivityat the timeit discharged her.-This contention has merit.As to the third contention,having to do with alleged falsification of testimony,the respondent in its answer to the amended complaint alleged, in addition tothe reasons referred to in contentions 1 and 2 above, that it discharged Mrs.Stigleman because she gave false testimony at the first hearing herein. Inthis connection Lontz testified that at the time he instructed Bishop to dis-charge both Mr. and Mrs. Stigleman for misconduct, he directed that Mrs. Stigle-man bedischarged for "falsehood as well as for misconduct."On cross-examina-tion Lontz testified that the "falsehood" was only one of two or three otherreasons for the discharge.Under date of May 13, 1946, respondent, in a state-ment of its contentions for the discharges made to the Indiana EmploymentSecurity Division, stated in part, "that the said Mallie Stigleman gave falsetestimony at the time of a hearing before the National Labor Relations Boardat Richmond, Indiana, on the 27th day of March, 1946 ..From the fore-going it is clearthat the respondent gave substantial consideration to the factthat Mrs. Stigleman had given testimony, which was, in the opinion of the re-spondent, false testimony.An employer may not discharge an employee because he has filed chargesor given testimony under the Act. In theMatter of The Kramer Company,et al. 120the Board said :Section 8(4) of the Act expressly prohibits discharge or any other formof discriminationagainst anemployee "because he has filed charges orgiven testimony under the Act."We have found that the respondents de-termined not to reemploy Silvick because she had filed charges which therespondents deemed "false."The prohibition of the statute against dis-crimination is effective irrespective of whether the employer believes thecharges to be false or whether the ultimate proof sustains their validity.To hold otherwise would be to subject an employee, who invoked the pro-tection of the Act, to the peril of discrimination without redress in everycase where the employer considered the charges false or where, for what-ever reason, the entire proof after a trial upon the merit failed to sustainthe validity of the charges filedTo that extent such holding would nullifythe express statutory protection afforded employees against the unfairlabor practice condemned by Section 8 (4) of the Act.This contention is without merit.(c)Conclusions as to the dischargeIt appearsthat the respondent in its discharge of Mrs. Stigleman relied uponand gave substantialconsideration to three major grounds for so doing.Asfoundabove, two of the reasons have merit and a third is without merit in thatit is whollyillegaland is prohibited by the Act. Since the discharge was moti-vated in a substantial part by in illegal motive it becomes a discriminatoryone under the Act. The fact that the respondent was motivated in part by legalreasons does not remove the taint of illegality found in the third contentionabove.20 29 N. L R B 921. RICHMOND HOME TELEPHONE COMPANY471It is therefore found that by the discharge of Mallie Stigleman on April8, 1946, thereby discriminating in regard to her hire and tenure of employment,and discouraging membership in the Union,the respondent has interfered with,restrained,and coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act.2.Ransom Stigleman(a)Events leading up to the dischargeRansom Stiglemanwas first employed by the respondent in 1925 as a janitorand cable helper and remained in its employ for 21/ years.He was re-employedon October 7, 1936, as a janitor, and continued in such work until his dischargeon April 9,1946.He testified,without contradiction,that he was a memberof the Union.(b)Evidence and contentionsThe complaint alleges that the respondent discharged Ransom because of hismembership in and activities on behalf of the Union,in violation of ,Section8 (3) of the Act. It also alleges that his discharge constituted a violation ofSection 8(4) of the Act,apparently alleging that Ransom either gave testimonyin the first hearing herein or that he assisted the Board in its investigation andpreparation preliminary to the hearing.The respondent denies these allega-tions and contends that Ransom's discharge was caused by his conspiring withhis wife in her eavesdropping activities and his own surreptitious spying uponcompany officials during working hours.Aside from his membership in the Union,itdoes not appear that Ransomengaged in any union activities.He did not testify during the first hearingherein.No evidence was offered to prove that he at any time or in any wayassistedBoard. agents in the investigation of any of the charges herein.Although not clearly stated, the Board's attorney apparently urges that thetimeliness of Ransom'sdischarge,following quickly upon that of his wife,indicates a discriminatory motive, and that, in some unspecified manner, hiswife's activities,revealed in the course of a Board hearing, bring Ransom'sdischarge within the purview of Section 8(4) of the Act.Such conjecture,however, does not tend to support the charge of discrimination as to Ransom.There is evidence supporting the respondent's contention that Ransom aidedhis wife in her improper activities,and that, despite his realization that suchconduct was wrong, he did not report it to his superiors.It appears from hisown testimony that he knew his wife had"eavesdropped and overheard con-versations between the Company officials,"that he knew from which points shelistened on such occasions,that he had seen her stand on boxes in the basementin order to overhear conversations in the room above, and that he never reportedsuch activities to any officials of the respondent.Ransom also testified thatalthough the basement supply room door had a fixed lock which could be openedor closed from inside or out, he had attached a screen door hook and eye-to theinside in order to insure privacy on certain occasions;he explained this insidelatch as necessary because his wife sometimes changed into working clothesin that room.(c)ConclusionsIn view of this testimony,there can be no question but that Ransom assistedhiswife in her improper activities in the respondent's" premises and duringworking hours.At the time of the discharge,Bishop told Ransom that it was 472DECISIONS OF NATIONAL LABOR RELATIONS BOARD"inconceivable that he remain an employee of this Company in connection withthe discharge of his wife," and, a few weeks later, a separation notice wasdelivered to Ransom, stating that he had been discharged "for misconduct inconnection with work."Clearly the respondent was justified in dischargingRansom for his improper conduct so revealed in the record.As to the second asserted ground for discharge, that Ransom neglected hiswork in order to spy on management representatives from open windows andover door transoms while they discussed confidential matters, the evidence isconflicting.Several officers of the respondent testified generally that they hadbeen aware of such conduct during the time of the events giving rise to the chargesherein.Ransom vigorously and directly denied any such conduct.The under-signed finds it unnecessary to make any findings on this testimony inasmuch as,independently of this particular assertion of misconduct, the record shows suffi-cient basis for his dischargeUpon the basis of the entire record, the undersigned is convinced and findsthat Ransom Stigleman was discharged because of improper activities carriedon in the course of his employment, and that, in discharging him, the respondentdid not commit an unfair labor practice within the meaning of Section 8 (3) or(4) of the Act. _IV.THE EFFECT OF 1HE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the sei-eral States, and tend to lead.to labor disputes burdening andobstructing commerce and the free flow of commerce.V. IHl3REMEDYHaving found that the respondent has engaged in certain unfair labor practices,the undersigned will recommend that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.The undersigned has found that the respondent discriminated in regard to thehire and tenure of employment of Diallie Stigleman because she gave testimonyunder the Act.The undersigned has further found above that Mallie Stiglemanwas guilty of flagrant misconduct in that she eavesdropped and attempted tolisten to private conservations between officials and representatives of the re-spondent and that contrary to the provisions of the contract between the Uifionand the respondent she engaged in union activities during working hours Inview of the misconduct referred to herein the undersigned is of the opinion thatthe policies of the Act would not be effectuated by ordering her reinstatementto her former or substantially equivalent position or by ordering that she bemade whole for any loss of pay she may have suffered by reason of the respondent'sdiscrimination against her.It is therefore recommended that Mallie Stiglemannot be reinstated or be awarded back pay for any time lost.The undersigned has found that the respondent discriminated in regard tothe hire and tenure of employment of Laura Stuck, thereby discouraging member-ship in the UnionIn order to effectuate the policies of the Act it will be recom-mended that the respondent offer her immediate and full reinstatement to herformer or substantially equivalent position without prejudice t9 her seniorityor other rights and privileges, and make her whole for any loss of pay she mayhave suffered by reason of the respondent's discrimination against her by pay-ment to her of a sum of money equal to that which she normally would have RICHMOND HOME TELEPHONE COMPANY.473earned as wages from October 9, 1945, the date of the discrimination, to the dateof the offer of reinstatement, less her net earnings 2' durilig said periodIn view of the unfair labor practices found to have been committed by therespondent, constituting an independent violation of Sec,tifn 8 (1), as well as aviolation of Section 8 (3) of the Act, the undersigned is-O' the opinion and findsthat there is real danger of the commission by the r^,,pondent of other andadditional unfair labor practices in the future.The unfair labor practices thusfar committed-have led not only to interference, restraint, and coercion, but todiscrimination of such a degree as would cause an average reasonable employeeto fear that union or concerted activity on his part might lead to further dis-criminatory discharges.This disclosed attitude of opposition by the respondenttoward organization of its employees and the continuing threat which it implies,requires a cease and desist order as broad as the threat.It will therefore be recommended that the respondent cease and desist from inany manner interfering with, restraining, or coercing its employees in their rightsto self-organization for the purpose of collective bargaining as guaranteed inSection 7 of the Act 22Upon the basis of the above findings of fact and the entire record in the case,the undersigned makes the following:-CONCLUSIONS OF LAw1Indiana Telephone Workers Union, affiliated with National Federation ofTelephone Workers, and Telephone Employees Association, unaffiliated, are labororganizations within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of LauraStuck, thereby discouraging membership in the Union, the respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (3)of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.4.By discharging Mallie Stigleman on April 8, 1946, because she had giventestimony under the Act, thereby discouraging membership in a labor organiza-tion, the respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (3) and 8 (4) of the Act.5 The respondent has not dominated or interfered with the formation andadministration of the Association or contributed support thereto in violation ofSection 8 (2) of the Act.6 By the discharge of Ransom Stigleman on April 9, 1946, the respondent hasnot violated Section 8 (3) and (4) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.a By "net earnings"ismeant earnings less expenses,such asfor transportation, room,and board,incurred by an employeein connectionwith obtainingwork and working else-where than for therespondent,which would not have beenincurred but for his unlawfuldischarge and the consequent necessityof his seekingemploymentelsewhere.SeeMatterof Crossett Lumber Company,8 N. L. It B 440.Moniesreceivedtor work performed uponFederal, State, county, municipal, or other work-relief projects shall be considered asearnings.SeeRepublicSteel Corporation v N L R' B ,311 U. S 722 SeeMay Department Store Company, etc v N L R B,326 U S. 376;Matter ofWashington National InsuranceCo., 64 N.L R. B 929;Matter ofC D Beck & Company,63 N. L. R. B 1426,Matter of Caroline Mills, Inc,64 N. L R.B. 200. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDATIONSsigned recommends that uichmond Home Telephone Company, Richmond, In-diana, its officers, agents., successors, and assigns shall :1.Cease and desist frC,m :(a)Discouraging rle/nbership in Indiana Telephone Workers Union, affiliatedwith National Federation of Telephone Workers, or any other labor organizationof its employees, by discharging and refusing to reinstate any of its employeesor in any other manner discriminating in regard to their hire and tenure of em-ployment or any condition of employment ;(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the rights to -self-organization, to form labor organi-zations, to join or assist Indiana Telephone Workers Union, affiliated with Na-tional Federation of Telephone Woikers, of any other labor organization, to bar-gain collectively through representatives of their own choosing, and to engagein concerted activities for the purposes of collective bargaining or other mutualaid or protection as guaranteed in Section 7 of the Act;(c)Discharging or otherwisg discriminating against any of their employeesfor giving testimony under the Act.2Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act:(a)Offer Laura Stuck immediate and full reinstatement to her former or asubstantially equivalent position without prejudice to her seniority or otherrights and privileges ;(b)Make whole Laura Stuck for any loss of pay she may have suffered byreason of the respondent's discrimination against her, in the manner provided inthe section entitled "The remedy" ;(c)Post at its exchange in Richmond, Indiana, copies of the notice attachedhereto marked "Appendix A." Copies of said notice, to be furnished by theRegional Director for the Eleventh Region, after being signed by the respondent'srepresentative, shall be posted by respondent immediately upon receipt thereof,and maintained by it for sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the respondent to insurethat said noticesare not altered, defaced, or covered by any other material ;(d)Notify the Regional Director for the Eleventh Region, in writing, withinten (10) days from the date of the receipt of this Intermediate Report, whatsteps have been taken to comply therewith.It is further recommended that the complaint, insofar as it allegesa violationof Section 8 (2) of the Act, and a discriminatory discharge of RansomStigleman, be dismissed.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondent notifies said Regional Directorin writing that it will comply with the foregoing recommendations, the NationalLabor Relations Boardissue anorder requiring the respondent to take the actionaforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November 27,1945, any party or counsel for the Board may, within fifteen (15) days from thedate of the entry of the order transferring the case to the Board, pursuant toSection 32 of Article II of said Rules and Regulations, file with the Board,Rochambeau Building, Washington 25, D. C., an original and four copies of aa ^durirRICHMOND HOME TELEPHONE COMPANY475statement in writing, setting forth such exceptions to the Intermediate Reportor to any other part of the record or proceeding (including rulings upon allmotions or objections) as-he relies upon, together with the original and fourcopies of a brief in support thereof. Immediately upon the filing of such state-ment of exceptions and/or brief, the party or counsel for the Board filing thesame shall serve a copy thereof upon each of the other parties and shall file acopy with the Regional Director.As further provided in said Section 33, shouldany party desire permission to argue orally before the Board, request thereformust be made in writing to the Board within ten (10) days from the date of theorder transferring the case to the Board.Any party desiring to submit a briefin support of the Intermediate Report shall do so within fifteen (15) days fromthe date of the entry of the order transferring the case to the Board, by filingwith the Board an original and four copies thereof, and by immediatelyservinga copy thereof upon each of the other parties and the Regional Director.PETER F. WARD,Dated May 29, 1946.Trial Examiner.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to recommendations of a Trial Examiner of the National Labor Rela-tions Board, and in order to effectuate the policies of the National Labor RelationsAct. we hereby notify our employees that :We will not in any manner interfere with, restrain, or coerce our employees-in the exercise of their right to self-organization, to form labor organizations,to join or assist Indiana Telephone Workers Union, affiliated with NationalFederation of Telephone Workers, or any other labor organization, to bargaincollectively through representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or other mutualaid or protection.We will offer to the employees named below immediate and full reinstate-ment to their former or substantially equivalent positions without prejudiceto any seniority or other rights and privileges previously enjoyed, and makethem whole for any loss of pay suffered as a result of the discrimination.Laura StuckAll our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard to hireor tenure of employment or any term or condition of employment against anyemployee because of membership in or activity on behalf of any such labororganization, and because any employee has given testimony under the Act.RICHMOND HOME TELEPHONE, COMPANY,Employer.By ------------------------------------------(Representative)(Title)Dated --------------------NoTE : Any of the above-named employees presently serving in the armed forceof the United States will be offered full reinstatement upon application in accord-ance with the Selective Service Act after discharge from the armedforces.This notice must remain posted for 60 days from the date hereof, and must notbe altered,defaced, or covered by any other material.